Citation Nr: 0119221	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a corneal transplant 
of the left eye.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for paresthesia of the 
thighs claimed as numbness of the lower extremities.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to February 
1962 and was called from the Air Force Reserve (Reserves) to 
active duty from January 1991 to June 1991.  He also served 
on active duty for training from March 30, 1992 to 
September 30, 1992, with additional service in the Reserves.  
The veteran was assigned to the retired Air Force Reserve in 
July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
corneal transplant, COPD, tinnitus, hearing loss, and 
paresthesia of the thighs claimed as numbness of lower 
extremities.  The Board remanded this claim in September 1997 
for additional development. 

The issues of entitlement to service connection for a corneal 
transplant of the left eye, COPD, bilateral hearing loss and 
tinnitus are discussed further in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The competent, credible and probative evidence of record 
does not corroborate the incurrence in service of paresthesia 
of the thighs claimed as numbness of lower extremities.  


CONCLUSION OF LAW

Paresthesia of the thighs claimed as numbness of lower 
extremities was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Paresthesia of the thighs claimed as numbness of the lower 
extremities 

In the veteran's VA benefit claim received in April 1994, he 
sought service connection for numbness in his lower 
extremities.  Service medical records on file for the period 
from May 1954 to February 1962 and from January 1991 to June 
1991 are negative for any complaints, findings, or diagnosis 
of numbness of the lower extremities.  

In June 1992 the veteran was transported by emergency 
paramedics to Lutheran Medical Center after onset of pain in 
his right leg earlier in the evening which developed while he 
was at a gambling hall.  He experienced pain in both legs, 
abdomen and left flank.  He denied any chest pain or 
shortness of breath.  The distal neurovascular status was 
intact.  The neurological examination findings were that 
motor tone was good, power was 5/5 and symmetric, and 
reflexes were 2+ and symmetric.  The impression was back, 
abdominal and leg pains of unknown etiology.  It was noted 
that the veteran's symptoms resolved after he was given IV 
fluids.  He apparently was released after several hours with 
a follow-up and when seen for follow-up at Fitzsimons Army 
Medical Center (Fitzsimons) the following day, no complaints 
or findings of pain, numbness or paralysis of the lower 
extremities were noted.  

The veteran was seen at a general surgery clinic at 
Fitzsimons in July 1992 while waiting for a corneal 
transplant.  He reported the acute onset of right leg pain 
while on vacation in June 1992.  The pain was described as 
sharp, constant pain down his right leg, which was then felt 
in his left leg with less intensity.  It was noted that he 
had sought treatment at an emergency room and IV fluids and 
rest provided relief.  It was also noted that he had had a 
corneal transplant with Timoptic treatment.  His past medical 
history included asthma.  No vascular abnormalities were 
found, there was no evidence of deep vein thrombosis or 
arterial insufficiency and no known reaction to Timoptic.  
The doctor indicated that no further follow-up was necessary 
and the veteran was encouraged to stop smoking.

A neurology consultation in July 1992 noted the episode in 
June and that improvement was rapid within hours.  The 
veteran reported anterior and slight lateral thigh 
paresthesia without weakness.  His past medical history 
included both legs being numb and paralyzed after a lumbar 
puncture in the 1950s which resolved after approximately a 
week.  His history also included a recent weight gain.  The 
clinical findings included decreased sensation to pin prick 
over the anterior and lateral thighs.  The impression was 
laterofemoral cutaneous nerve syndrome, neuralgia 
paresthetica, a common benign self-limited condition probably 
secondary to a recent weight gain.  The examiner further 
noted that it was not clear what caused the episode in June.

In the report of a military Medical Evaluation Board (MEB) in 
April 1993, it was noted that the veteran complained of 
severe right leg pain and perspiration in June 1992 and 
sought treatment at an Emergency Room.  He was taken off a 
beta-blocker for a possibility of a bronchial spasm and 
Timoptic was discontinued.  It was noted that a chest X-ray 
on June 9, 1992 had revealed no acute pulmonary disease.  
There was a reference to the neurology consultation in July 
1992. 

The veteran was afforded a VA peripheral nerve examination in 
September 1994.  He reported that in June 1992 Timoptic eye 
drops were prescribed and when he first used them he became 
paralyzed from the waist down.  The veteran claimed numbness 
of his the thighs anteriorly and laterally from the hip to 
the knees since one day after the Timoptic drops were used.  
The Timoptic had been used for a total of three days.  During 
the clinical examination, the veteran complained of numbness 
and pain in his lower extremities with movements of various 
parts of the lower extremities and trunk.  Although sensation 
was decreased in both thighs, the veteran had normal gait and 
posture.  The diagnoses included paresthesia of both thighs, 
degeneration and desiccation of disk material at L3-L4, L4-
L5, L5-S1, and minimal disk bulging at L5-S1 with minimal 
encroachment of the left neural foramina.

The veteran submitted medication product literature on 
Timoptic.  The literature provides information regarding 
contraindications in certain patients and the possible 
adverse reactions.  

Legal criteria for service connection

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d)(2000). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)(2000).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The Board is satisfied that all the facts relevant to this 
appeal for service connection for paresthesia of the thighs 
claimed as numbness of the lower extremities have been 
properly developed and that VA has fully complied with its 
initial duty to assist every claimant in developing all facts 
pertinent to his claim for VA benefits.  Although in a 
supplemental statement of the case, the RO determined that 
the claim was not well-grounded, the RO initially denied the 
claim on the merits in a September 1995 rating decision.  The 
RO has provided notice to the veteran and his representative 
regarding the medical evidence needed to substantiate the 
claim, and the RO has assisted the veteran by obtaining 
relevant records and a medical examination.  Further, after 
examining the record, the Board determines that no further 
assistance to the veteran is required, because, as will be 
explained below, there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (Nov. 9, 2000) (to be codified at 38 U.S.C. 
§§ 5103, 5103A, 5107).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999) has stated that "[I]n order to prevail on 
the issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran claims that he experienced paralysis of the lower 
extremities due to the use of the medication Timoptic in June 
1992 and that he has experienced numbness of the thighs ever 
since.  Instead of alleging service connection for a medical 
disorder using a medical diagnosis, he is claiming service 
connection for a symptom of numbness in the lower 
extremities, which he purportedly experienced in the past and 
presently.   

In deciding the claim for service connection the Board must 
assess the credibility and weight of the evidence.  Although 
the veteran has claimed that he was paralyzed from the waist 
down in June 1992 after the use of Timoptic ophthalmic 
solution while on Reserves duty and has continued to 
experience numbness in the lower extremities, the Board does 
not find his statements credible.  The medical evidence shows 
that at the time he sought emergency treatment in June 1992 
for leg, abdominal and left flank pain, he was not paralyzed 
and, in fact, neurological findings were normal.  The 
diagnosis was of pains of unknown etiology, which resolved 
after he was given intravenous fluids.  When he was seen for 
follow-up at Fitzsimons the following day, there was nothing 
noted in regard to pain, numbness or paralysis of the lower 
extremities.  While the report of a July 1992 neurology 
consultation noted decreased sensation in the thighs, the 
impression was laterofemoral cutaneous nerve syndrome, 
neuralgia paresthetica, described as a common benign self-
limited condition that was probably secondary to a recent 
weight gain.  The examiner stated that it was not clear what 
had caused the episode in June. 

The veteran contends that medical experts believe the 
Timoptic he was given causes numbness of extremities.  
Although there is no medical opinion supporting the veteran's 
claim, he has submitted product information on Timoptic 
ophthalmic solution.  The excerpts from the product 
literature are not sufficient to demonstrate the requisite 
medical nexus for a claim for service connection.  That 
literature, standing alone, does not discuss generic 
relationships with a degree of certainty that, under the 
facts of this case, establish a link between the claimed 
disability and the use of the medication.  

While there is medical evidence of a current disability of 
paresthesia of the thighs with a clinical finding of 
decreased thigh sensation, there is no medical evidence of a 
nexus between the present thigh condition and service.  See 
Hickson, 12 Vet. App. at 253.  The medical evidence shows 
that the June 1992 episode of pain in the lower extremities 
was an acute event which resolved within several hours after 
treatment with IV fluids.  The report of a neurology 
evaluation in July 1992 notes that it was not clear what had 
caused the June 1992 episode, and the veteran's condition, 
diagnosed as laterofemoral cutaneous nerve syndrome, 
neuralgia paresthetica, a self-limited condition, was thought 
to be secondary to a recent weight gain and not medication.  

Thus, the veteran has neither submitted nor identified 
supporting evidence indicating that his current symptoms of 
paresthesia of the thighs, claimed as numbness of the lower 
extremities, were incurred in or aggravated by service or are 
due to treatment for a service-connected disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  


ORDER

Service connection for paresthesia of thighs claimed as 
numbness of the lower extremities is denied.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

The veteran seeks service connection for a corneal transplant 
of the left eye.  The evidence shows that he underwent a 
corneal transplant in December 1991 at a service department 
facility which failed and in August 1992, he had a second 
corneal transplant.  The record reflects that on a number of 
occasions the veteran reported a history of trauma to his 
left eye while a child and he does not contend otherwise.  

The available service medical records show that in July 1958 
the veteran had an eye consultation for complaints of 
decreased visual acuity which was partially explained by 
refractive values.  A slit lamp examination revealed an area 
of haziness on the cornea of his left eye and he recalled a 
minor childhood injury to the left.  At that time, 
granulomatous uveitis was also diagnosed, for which 
medication was prescribed.  In a follow-up examination, one 
of the examining military doctors suspected that if the 
anterior portion of the choroid could be seen, a lesion would 
be seen there. 

In 1973, when the veteran enlisted in the Reserves, the 
report of examination of his eyes noted trauma to his left 
eye at age 7 with a resultant corneal scar and choris 
retinitis and scattered pigmented debris.  A waiver for the 
veteran's left eye condition was granted.  In April 1984, a 
cataract was noted on the left eye, as was a history of 
trauma to the left eye during childhood.  In May 1985, the 
veteran had complaints of blurred vision in his left eye and 
neck pains.  After assessment he was referred for an 
ophthalmologic consult.  In June 1986 the veteran sought an 
evaluation for a prescription for glasses while on Reserves 
duty.  He reported having been hit in the left eye as a 
child.  The assessment was "CMA" of both eyes.  In the left 
eye, there was a central corneal scar and endothelial 
deposits.  He was strongly urged to see an ophthalmologist 
when he returned home.  

When the veteran reported for a routine eye examination in 
May 1991, while on active duty, he reported a history of 
trauma to his left eye at age seven.  An opinion was 
requested regarding the corneal scar and possible cataract 
surgery.  In December 1991, he underwent a penetrating 
keratoplasty, extracapsular cataract extraction, and 
posterior chamber intraocular lens placement at Fitzsimons.  
The operation report notes that over the years the veteran 
had a progressive loss of vision in the left eye.  His 
potential for vision was viewed as quite good.  Because of 
the opacity of the cornea and lens he underwent a triple 
procedure.  Outpatient treatment records show that although 
initially the December 1991 corneal transplant of the left 
eye was considered successful, by June 1992, he was found to 
have corneal graft rejection of the left eye.

The veteran underwent a repeat corneal transplant of the left 
eye in August 1992, while he was in an active duty for 
training status.  Outpatient treatment records show that 
after this procedure the veteran did well and there were no 
signs of rejection.  In March 1993, a slit lamp examination 
revealed that the graft of the left cornea was clear, the 
sutures were intact and there was no rejection line.  The 
veteran was able to return to light military duty. 

A MEB report in April 1993 indicates that an optometrist 
referred the veteran to Fitzsimons for evaluation of 
decreased visual acuity of the left eye.  He was a member of 
the U. S. Air Force Reserve at the time.  The history was of 
a childhood eye injury with the first surgery in late 1991 
and a second procedure in mid 1992 for endothelial graft 
rejection.  The MEB found that the veteran was basically fit 
for duty with no profile for the eyes.  In June 1993, he was 
returned to normal military duty.  

The veteran was afforded a VA visual examination in September 
1994 and at that time his corrected distance vision of the 
left eye was 20/50.  Diplopia was not present and there were 
no visual field deficits.  The diagnoses included history of 
ocular trauma of the left eye (reported injury to left eye as 
child), status post penetrating keratoplasty, extracapsular 
cataract extraction, and posterior chamber intraocular lens 
placement and corneal graft rejection of the left eye.  Two 
days after the VA eye examination, the veteran had complaints 
of not seeing clearly with his left eye. 

In December 1995, the veteran wrote that he was ordered to 
undergo the transplant and when it failed, he was required by 
the U.S. Army to undergo another transplant "and it has also 
failed."  The veteran claims that he never requested the 
transplant and did request to be allowed to return home to 
see his own physician, but the Air Force kept him on active 
duty.  However, evidence from the service department suggests 
that the veteran was not even entitled to the initial eye 
surgery and that it was performed due to administrative 
oversights and the veteran's failure to inform anyone 
(presumably that he was not on active duty and was just a 
reservist).  Thus his allegations of being forced to have the 
surgery clearly raise credibility questions, without even 
considering whether the military would have the authority to 
"order" a reservist to have such or force anyone to have 
such surgery.  A more likely scenario is that the surgery was 
improperly offered to the veteran and he accepted it as it 
was essentially without cost.  The service department records 
also note that even though the veteran had not been entitled 
to the first surgery, when the transplant was rejected 
certain Air force personnel went to considerable effort to 
enable him to receive additional care for the rejection.  In 
March 1996, the veteran wrote that "the transplant was un-
necessary and as a result of the improper diagnosis [he has] 
suffered complete blindness in left eye".  

Based on the veteran's contentions that there was an improper 
diagnosis, that the corneal transplant was not necessary, and 
claimed left eye blindness the Board finds that further 
development is necessary.  

In regard to the pulmonary disability claim, it is not clear 
if the veteran is seeking service connection for only COPD or 
for a pulmonary disorder to include COPD and asthma as many 
of his statements and contentions refer to asthma.  

Active duty service medical records from May 1954 to February 
1962 and from January 1991 to June 1991 are negative for any 
complaints, findings, or diagnosis of chronic obstructive 
pulmonary disease, although the earlier records show that he 
was seen for asthmatic wheezes, possible bronchial asthma, 
diffuse wheezing, coughs and colds.  When seen in December 
1960 he reported being asthmatic for 6 years with his last 
attack two days earlier.  The impression was asthmatic 
bronchitis.

The report of a periodic physical examination in August 1983 
reflects that the lungs and chest were evaluated as normal.  
A copy of an August 1991 military treatment record notes that 
the veteran had been seen for cold like symptoms and reported 
four prior episodes of pneumonia.  The assessment was 
bronchitis, rule out sarcoidosis and pneumonia, basilar 
pneumonia.  A ventilator treatment provided relief and he 
returned the following day for a repeat treatment.  The 
assessment was asthmatic bronchitis.  The entry for both days 
shows that he was returned to full duty and his condition 
upon release was improved.  A report of a chest X-ray dated 
in August 1991 shows an impression of pneumonia.  A pulmonary 
examination in July 1992 revealed obstructive lung disease 
with both reactive airway disease and asthmatic component, 
fixed obstructive component with hypoxemia, cigarette abuse 
and possible scar on the lingula.  The veteran was counseled 
to stop smoking.

The MEB report in April 1993 reflects a diagnosis of COPD.  
In August 1993, the veteran was placed on profile for it and 
was restricted from participation for pay and points gaining 
activities pending recommendation for discharge action 
review.  In August 1993, after review of the medical records, 
a military surgeon found that the veteran had COPD with 
impaired pulmonary function tests.  This condition was 
discovered during a pre-op evaluation prior to his second eye 
surgery.  Based on this, the military surgeon found that the 
veteran was medically disqualified for continued military 
service due to the pulmonary disease and recommended an 
administrative discharge for medical reasons.

In January 1994, the HQ ARPC surgeon reviewed the veteran's 
records and found that the veteran was medically disqualified 
for continued military service based on the diagnosis of 
asthma.  The veteran was recommended for discharge and was 
not eligible for disability processing.  Later in January 
1994 the veteran was notified that he had been found 
medically disqualified for continued worldwide duty due to 
asthma.  

At the VA examination in September 1994, the veteran reported 
that he found out he had COPD in 1992 while an inpatient at 
Fitzsimons awaiting corneal transplant.  The pertinent VA 
diagnoses included COPD, asthma, and combined obstructive 
restrictive ventilatory dysfunction.  

In March 1996, the veteran wrote that pneumonia contracted in 
1991 during active duty led to an asthmatic recall to his 
system that was contracted when he was on active duty in the 
Philippines from 1959 to 1962.  In April 1999, the veteran 
wrote that he had contacted asthma during active duty in 1958 
and the condition was aggravated during 1991 when he was 
recalled to active duty.  The evidence of record includes 
pulmonary function tests in July 1992, September 1992, and 
September 1994.   

A Form DD 214 shows that the veteran was on active duty for 
training working as a paralegal technician from March 30, 
1992 to September 30, 1992.  As COPD was first shown during 
this period of service, additional development is necessary 
regarding the onset of this disease and whether an increase 
in disability during service is shown.  If an increase in 
disability is shown, a determination must be made as to 
whether the condition was aggravated during active service or 
whether any such increase in disability is due to the natural 
progress of the disease. 

In regard to the issue of service connection for hearing loss 
and tinnitus the veteran's DD 214 forms show that during the 
period of service from May 1954 to June 1956 he was an air 
policeman, during the period of service from June 1956 to 
February 1962 he was a legal specialist and during the period 
of service from March 1992 to September 1992 he was a 
paralegal technician.  While in the Reserves he worked in the 
legal office.  Thus, although he alleges service noise 
exposure, some of his active duty and apparently all of his 
reserve duties involved office work.  In any event, the 
evidence currently on file first shows hearing loss in the 
1970s, many years after his initial period of active service.  
However, inasmuch as his initial active duty entrance and 
separation examination reports are not of record, an attempt 
should be made to obtain them before this issue is decided.   

In view of the above, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should make another request for 
service medical records for the veteran's 
period of active service from 1954 to 
1962, to specifically include the reports 
of examination at entrance and separation.  
The search should include alternative 
sources for service medical records.  

3.  The veteran should be notified that if 
a medical professional has told him that 
there was an improper diagnosis and his 
corneal transplant was unnecessary, he 
should submit the name and address of, or 
a relevant statement from, the medical 
professional.  In addition, if the veteran 
has been treated or evaluated for his left 
eye disability by a private doctor, he 
should identify the source of such 
evaluation or treatment.  After securing 
the necessary authorization, the RO should 
request the veteran's medical records from 
the doctor(s) so named. 

4.  The veteran should be afforded an 
examination by a board-certified 
ophthalmologist.  The claims folder must 
be made available to the examiner prior to 
the examination, the review of which 
should be acknowledged in the examination 
report.  The examiner should review both 
claims folders in their entirety, 
including the contents of a manila folder 
bearing the veteran's name on the cover 
which includes a narrative titled 
"HISTORY FROM MED RECORDS."  The examiner 
should diagnose all left eye pathology 
found and note any residuals due to the 
left eye corneal transplant and the 
veteran's visual acuity.  The 
ophthalmologist should express an opinion 
as to whether there was a misdiagnosis of 
the veteran's corneal condition of the 
left eye rendering unnecessary the corneal 
transplant of the veteran's left eye.  The 
examiner should also express an opinion as 
to whether in view of the status of the 
veteran's left eye prior to the initial 
corneal transplant, which deemed by the 
service department as performed for a 
preexisting eye condition (stemming from a 
childhood injury), there is additional 
disability and, if so, what the additional 
disability is, whether it resulted from 
the in-service eye surgery, and if so what 
caused it.  The examiner should determine 
whether any of the veteran's complaints or 
apparent deficits lack an organic basis.  

5.  The veteran should be afforded an 
examination by a pulmonologist.  The 
examiner must be provided with the claims 
folder and a copy of the complete remand, 
the review of which should be noted in the 
examination report.  The examiner should 
express an opinion as to whether the 
veteran's COPD pre-existed the initial 
noting of it in July 1992 at the time of a 
pre-operative examination prior to eye 
surgery.  The examiner should also provide 
an opinion as to whether the evidence of 
record shows that the veteran had asthma 
in his period of service from 1954 to 1962 
and the relationship, if any, between the 
relevant findings in the 1954 to 1962 
service medical records and his current 
COPD or any other current chronic 
pulmonary disorder.  

6.  The RO should request the veteran's 
medical records from the ENT doctor by 
whom he was seen in May 1988 for ringing 
in the ears after obtaining the name and 
address of the doctor from the veteran.  
All records received should be attached to 
the claims file.  

The veteran should identify when he was 
evaluated/treated by VA for tinnitus and 
the RO should secure the any such records 
if not already in the claims file. 

7.  The veteran should be afforded a VA 
audiological examination to determine 
whether he has existing hearing loss or 
tinnitus that is related to service.  If 
additional service medical records are 
obtained pursuant to this remand the 
examiner must ascertain whether they show 
the veteran's hearing acuity at service 
entrance in 1954 and separation in 1962.  
In any event right ear hearing disability 
was shown in 1973 and later in the 1970s 
for the left ear.  This was more than 10 
years after active service during which 
the veteran apparently served as a 
policeman for about two years and a legal 
specialist for several years.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss had its etiology in service 
due to the type of acoustical trauma he 
claims to have experienced on active duty 
in service and in the Reserves. 

The examiner should express an opinion as 
to whether the hearing loss of the right 
ear, first shown in 1973, is consistent 
with noise induced hearing loss or is 
compatible with hearing loss of other 
etiology.  If consistent with noise 
induced hearing loss, is the increase in 
hearing loss due to subsequent noise 
exposure or is any worsening not noise 
induced?  

The examiner should express an opinion as 
to whether it is at least as likely as not 
that the veteran's right ear hearing loss 
noted at the time of entry to the Reserves 
was aggravated during his service in the 
Reserves or is any worsening due to normal 
progression of the disease. 

8.  When the above requested development 
is completed to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO should ensure that the veteran has 
identified all sources of medical 
treatment for any claimed disability and 
any medical examinations for employment 
purposes or treatment since service.  The 
RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998). 

9.  The RO should take appropriate 
adjudicative action, and provide the 
veteran and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed with any additional 
issue, the veteran and representative 
should be furnished with a statement of 
the case and given time to respond 
thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
Acting Member, Board of Veterans' Appeals



 



